59176: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59176


Short Caption:LIBERTY MUTUAL VS. THOMASSONClassification:Civil Appeal - General - Venue


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1101790Carson City - First Judicial District - 11OC002991BCase Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:09/27/2013How Submitted:On Briefs





+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentCarson City Senior Citizens CenterKimberley Fenner
							(Piscevich & Fenner)
						Mark J Lenz
							(Piscevich & Fenner)
						


Appellant/Cross-RespondentLiberty MutualKimberley Fenner
							(Piscevich & Fenner)
						Mark J Lenz
							(Piscevich & Fenner)
						


Respondent/Cross-AppellantRobert ThomassonWyman Darrell Nedd, Jr.
							(Nevada Attorney for Injured Workers/Carson City)
						



14-03873: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


09/13/2011Filing FeeFiling fee due for Appeal.  Filing Fee will be forwarded by the District Court.


09/13/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.  (Docketing statement mailed to counsel for appellant.)11-27796




09/16/2011Filing FeeCross-Appeal Filing fee waived. Represented by Nevada Attorney for Injured Workers.  NRS 616A455.


09/16/2011Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Docketing statement mailed to counsel for cross-appellant.)11-28304




09/19/2011MotionFiled Appellant/Cross-Respondent's Motion to Dismiss Cross-Appeal.11-28597




09/21/2011Docketing StatementFiled Appellant/Cross-Respondent's Docketing Statement Civil Appeals.11-28812




09/21/2011MotionFiled Motion to Dismiss Appellants\Coss-Respondents' Appeal.11-28815




09/21/2011MotionFiled Opposition to Motion to Dismiss Cross-Appeal.11-28817




09/21/2011Letter/IncomingFiled Letter from 1st Judicial District Court re: change of venue from 2nd Judicial to 1st Judicial.11-28832




09/21/2011Record on Appeal DocumentsFiled Record on Appeal - Vol 1.11-28880




09/21/2011Record on Appeal DocumentsFiled Record on Appeal - Vol 2.11-28882




09/21/2011Case Status UpdateSubmitted for Decision


09/23/2011Docketing StatementFiled Respondent/Cross-Appellant's Docketing Statement.11-29103




09/23/2011Transcript RequestFiled Certificate of No Transcript Request.11-29104




09/23/2011Filing FeeFiling Fee Paid. $250.00 from Piscevich & Fenner - chekc no. 25854. (Appellants/Cross-Respondents).


09/26/2011MotionFiled Reply in Support of Motion to Dismiss Cross-Appeal.11-29162




09/26/2011Notice of Appeal DocumentsFiled Copy of District Court Docket Entries .11-29281




09/27/2011MotionFiled Opposition to Respondent's Motion to Dismiss Appeal.11-29441




09/28/2011MotionFiled Reply In Support of Motion to Dismiss Appellants\Cross-Respondents' Appeal.11-29539




10/04/2011Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.11-30131




10/07/2011MotionFiled Motion for Assignment to NRAP 16 Settlement Program.11-30810




10/12/2011MotionFiled Opposition to Request for Assignment in Settlement Program.11-31418




10/18/2011MotionFiled Reply in Support of Request for Assignment to NRAP 16 Settlement Program.11-32101




11/18/2011Order/ProceduralFiled Order Denying Motions to Dismiss and for Assignment to the Settlement Program.11-35780




01/29/2013Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.13-03006




01/29/2013Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (First JD)13-03027




02/04/2013Order/ProceduralFiled Order Directing Full Briefing and Regarding Parties to This Matter. The parties shall adhere to the following briefing schedule. Appellants Liberty Mutual and Carson City Senior Citizen's Center and cross-appellant Robert Thomasson shall each have 30 days to file their respective opening briefs and appendices on appeal and cross-appeal. Thereafter, the parties shall have 30 days from the date of service of these opening briefs to file their respective answering briefs on appeal and cross-appeal and 20 days from the service of the respective answering briefs to file any reply briefs on appeal and cross-appeal. Fn1[The clerk of this court is directed to modify the caption to remove the State of Nevada Department of Administration, Appeals Division, as a respondent and cross-appellant in this matter so that the caption conforms to the caption of this order. The parties are directed to notify this court within 11 days of this order if this amendment to the caption is incorrect.]13-03493




03/01/2013BriefFiled Respondent/Cross-Appellant's Opening Brief. (Robert Thomasson).13-06460




03/01/2013AppendixFiled Joint Appendix.13-06461




03/01/2013Notice/IncomingFiled Certificate of Service.13-06462




03/05/2013BriefFiled Appellants / Cross-Respondents' Opening Brief. (Liberty Mutual; and Carson City Senior Citizens Center)13-06803




03/19/2013BriefFiled Respondent/Cross-Appellant's Answering Brief.  (Robert Thomasson).13-08242




03/19/2013BriefFiled Appellants / Cross-Respondents' Answering Brief. (Liberty Mutual; and Carson City Senior Citizens Center)13-08307




04/02/2013BriefFiled Cross-Appellant's Reply Brief. (Robert Thomasson).13-09636




04/08/2013BriefFiled Appellants / Cross-Respondents' Reply Brief. (Liberty Mutual; and Carson City Senior Citizens Center)13-10233




04/08/2013Case Status UpdateBriefing Completed/To Screening.


09/27/2013Order/ProceduralFiled Order Submitting Appeal for Decision Without Oral Argument. Oral argument will not be scheduled in this appeal, and it shall stand submitted on the record and the briefs filed herein, as of the date of this order.13-28976




09/27/2013Case Status UpdateSubmitted for Decision.


02/06/2014Opinion/DispositionalFiled Authored Opinion. "Vacated and remanded."  Before Hardesty, Parraguirre and Cherry, JJ.  Author:  Parraguirre, J.  130 Nev. Adv. Opn. No. 4.  NNP1314-03873




02/26/2014Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.14-06383




03/03/2014RemittiturIssued Remittitur.14-06821




03/03/2014Case Status UpdateRemittitur Issued/Case Closed.


03/03/2014Notice of Appeal DocumentsFiled District Court Docket Entries.14-06854




03/10/2014RemittiturFiled Remittitur. Received by County Clerk on March 5, 2014.14-06821